Citation Nr: 1501870	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-28 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In March 2014, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is contained on the Virtual VA paperless claims processing system.

Other documents contained on Virtual VA include VA treatment records from the Omaha VA Medical Center dated March 2011 to September 2013.  Other documents on Virtual VA, and documents contained on the Veterans Benefits Management System, are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

At his March 2014 Travel Board hearing, the Veteran testified regarding a small stroke which physicians informed him he may have suffered, and which may have been caused by his service-connected diabetes mellitus, type II.  The Veteran did not indicate that he wished to pursue a claim of service connection for a stroke.  Therefore, the Board will not refer a claim to the Agency of Original Jurisdiction at this time, but notes the Veteran is free to file such claim at a future date if he desires.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current peripheral neuropathy of the left upper extremity was caused by or a result of his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for peripheral neuropathy of the left upper extremity, as secondary to the Veteran's service-connected diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Wallin for establishing secondary service connection is satisfied, as a diagnosis of peripheral neuropathy of the left upper extremity is of record.  See June 2012 VA examination report; April 2012 VA neurology clinic note.

The second element under Wallin is also satisfied, as service connection for diabetes mellitus, type II, was granted in a December 2007 rating decision.

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.

First, the Board notes that in a September 2009 rating decision, service connection was granted for peripheral neuropathy of the right lower extremity and left lower extremity, as secondary to diabetes mellitus, type II.  Upon VA examination in May 2013, the VA examiner opined that the Veteran's peripheral neuropathy of his right upper extremity "is at least as likely as not due to or the result of his [diabetes mellitus] type II," because of the "onset in comparison to his [diabetes mellitus] type II ten years ago, [the] severity of his [diabetes mellitus,] and the onset of his nerve issues in relationship to his [diabetes mellitus] type II."  See also July 2012 VA primary care note (Veteran complained of numbness and tingling in his right hand); June 2012 VA examination report (reported no pain, numbness, or tingling in the right upper extremity).

VA treatment records indicate the Veteran began experiencing pain and burning in his left hand in 2011.  See June 2012 VA physical therapy consultation note.  In April 2012, a VA neurologist stated the Veteran's symptoms were most likely peripheral neuropathy, and ordered an electromyography (EMG) study, as well as an MRI of the cervical spine.

Upon VA examination in June 2012, the VA examiner noted the impression from the April 2012 EMG study, which stated: "This is a borderline abnormal study.  There is no electrophysiologic suggestive of [sic], but not diagnostic of, mid chronic left C6-8 radiculopathy without active denervation."  The June 2012 VA examiner stated there were no other significant diagnostic test findings and/or results.  The June 2012 VA examiner opined that the Veteran's left upper extremity peripheral neuropathy was not caused or aggravated by his service-connected diabetes mellitus "because he has clear etiologies concerning his left upper extremity complaints, which are proven by the above-mentioned neurodiagnostic test.  This is coming from his neck, and not from his diabetes."

A June 2012 VA physical therapy consultation note included the results of an MRI performed on the Veteran's cervical spine, and the physical therapist then stated, "Left hand symptoms are rated as constant and may not be correlated to neck pain at this time."

A September 2012 VA neurology note from neurosurgeon Dr. P.L. stated that the original documentation of his neurosurgery consultation with the Veteran had been lost, but that the Veteran had "left arm symptoms and [EMG] with left sided chronic radiculopathy but [MRI] showing right [C]5-6 disc herniation."  Dr. P.L. prescribed a medication and referred the Veteran to physical therapy, but did not recommend any surgery.

Treatment notes from the Mayo Clinic dated January 2013 stated that the Veteran's described symptoms of burning, tingling, and numbness in his left hand "sound[ed] like a neuropathic type of pain."  An MRI of the Veteran's cervical spine showed minimal degenerative changes, and the physicians at the Mayo Clinic opined, "There is nothing on the EMG or MRI of the cervical spine to account for this pain...."  The physicians stated that they "thought that the most likely cause of [the Veteran's] burning pain was part of an indeterminate central nervous system problem coming from the brain," possibly a small infarct which left him with thalamic pain.

At his March 2014 Travel Board hearing, the Veteran testified that the neurosurgeon, Dr. P.L., told him that the small changes in his spine would affect his right side, and therefore the symptoms in his left hand are due to his diabetes mellitus, but the original documentation of that consultation was lost.  The Veteran further testified that the physicians at the Mayo Clinic told him that he may have had a small stroke due to his diabetes mellitus, and that they cannot tell for certain if the Veteran's peripheral neuropathy of the left upper extremity is due to a small stroke or his diabetes mellitus.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds that the medical evidence of record supports the conclusion that the Veteran's service-connected diabetes mellitus, type II, caused the Veteran's current peripheral neuropathy of the left upper extremity.  Accordingly, the Board finds that a grant of service connection is warranted for peripheral neuropathy of the left upper extremity.


ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


